Case 1:14-cr-00039-RGA Document 26 Filed 11/02/18 Page 1 of 1 PageID #: 119




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                  )
                                           )
                      Plaintiff,           )
               V.                          )        Criminal Action No. 14-39-RGA
                                           )
PETER HA YES,                              )
                                           )
                      Defendant.           )


                                               ORDER


       WHEREAS, the parties filed a Joint Motion to Schedule Sentencing Hearing on November

I, 2018;

       WHEREAS, the parties requested that the Sentencing Hearing occur on Thursday, January

17, 2019, at 10:00 a.m.

      NOW THEREFORE, IT IS HEREBY ORDERED that:

      A Sentencing Hearing will be held on Thursday, January 17, 2019, at 10:00 a.m., in

Courtroom No. 6A on the 6th Floor, Boggs Federal Building, Wilmington, Delaware.




                                                          /:::tit~
                                                          United States District Judge




                                                2
